IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 382 WAL 2019
                                             :
                     Respondent              :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
               v.                            :
                                             :
                                             :
N.T.,                                        :
                                             :
                     Petitioner              :


                                      ORDER



PER CURIAM

        AND NOW, this 4th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.